Title: From Thomas Jefferson to John Wayles Eppes, 9 September 1823
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Mo
Sep. 9. 23
I have been truly uneasy at the delay which has attended the  remittances of  the sum of interest due to you, but I had calls so pressing in the spring, and at the same time such disappointments in the reciept of monies due me & which would have enabled me to meet all my engagements, as put the remittance out of my power. We a-wait nothing now but a tide in our river to carry down my crop of flour (which is all ready in the mill) to be able to give you an order on my correspondent in Richmond. we have boats engaged to carry it, but the  river is so low at present as scarcely to  float an empty  one. a plentiful rain will give us a tide and be assured that on the first that comes, I will send you an order for payment. I am sorry to subject you to this casualty, but it is a necessity I am not able to controul.In your letter you say nothing of your health, altho’ a subject always interesting to me; and the more so as communions across the country are too rare to supply indirect informn  I sincerely pray for  it’s restorn  and  continuance thro’ a long & happy life, I had myself a fever of 3. weeks in the last and preceding month, but am entirely recovered. With my respects to mrs Eppes accept the assurance of my constant friendship & attachment.Th: J.